Exhibit 10.16.4


NINTH AMENDMENT TO EMPLOYMENT AGREEMENT


This AMENDMENT TO EMPLOYMENT AGREEMENT (the “Ninth Amendment”) is made as of
April 14, 2008 between ARIAD Pharmaceuticals, Inc., a Delaware corporation (the
“Company”) and David Berstein, Esq. (the “Employee”).


The Company and the Employee previously entered into an Employment Agreement
dated as of August 1, 1993 as previously amended (the “Agreement”), and the
parties hereto desire further to amend certain provisions of the Agreement.


NOW, THEREFORE, in consideration of the promises set forth herein and for other
good and valuable consideration, the receipt of which is hereby acknowledged,
the parties hereto agree further to amend the Agreement as follows:


I.              
Employment, Duties and Acceptance:



The final sentence of Section 1.1 shall be replaced with the following:
“As of May 1, 2008, the Employee’s title shall be Senior Vice President and
Chief Intellectual Property Officer.”


II.             
Consulting Period:



The Agreement shall be amended by the inclusion of a new Section 15, as follows:


Employee and the Company acknowledge and agree that from September 1, 2007 until
April 30, 2008, the Employee was on leave from his regular, full-time employment
with the Company (hereafter, the “Consulting Period”).  During the Consulting
Period, the Employee rendered part-time services to the Company as an
independent Consultant in matters relating to intellectual property, while he
was also employed with Tempo Pharmaceuticals, Inc.  The parties agree that the
Employee’s covenants under the Agreement remained in full force and effect
during the Consulting Period, and the Employee acknowledges that the Company has
compensated him fully for all services rendered during the Consulting
Period.  The parties agree that the Employee will re-join the Company on a
full-time basis as of May 1, 2008.  It is further agreed that all stock, stock
options, restricted stock awards or units, similar equity rights and deferred
compensation performance awards granted to the Employee shall continue to vest
on their original schedules and remain fully exercisable through their original
terms with all rights.


III.           Except as modified by this Ninth Amendment, the Agreement remains
in full force and effect.



  ARIAD PHARMACEUTICALS, INC.                    
By:
/s/ Harvey J. Berger
     
 
     
Harvey J. Berger, M.D.
     
Chairman and Chief Executive Officer
                    EMPLOYEE             /s/ David L. Berstein           David
L. Berstein, Esq.  